Citation Nr: 1519507	
Decision Date: 05/06/15    Archive Date: 05/19/15

DOCKET NO.  14-16 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel






INTRODUCTION

The Veteran served on active duty from March 1946 to February 1949.  The Veteran passed away in October 1997, and the Appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In a November 2004 decision, the Board denied entitlement to service connection for the cause of the Veteran's death and the decision was not appealed.

2.  Evidence received since the time of the final November 2004 Board decision is not new and material and does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for the cause of the Veteran's death.


CONCLUSIONS OF LAW

1.  The November 2004 Board decision is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2004); currently, 38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. § 20.1100 (2014).

2.  Evidence submitted to reopen the claim of entitlement to service connection for the cause of the Veteran's death is not new and material, and therefore the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With regard to the Appellant's claim to reopen the issue of entitlement to service connection for the cause of the Veteran's death, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).  A September 2011 letter satisfied the duty to notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The record contains the Veteran's service treatment records and identified private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  A VA opinion was not obtained in this case; however, VA is not obligated to obtain an opinion until after new and material evidence is received to reopen a previously denied claim.  
38 C.F.R. § 3.159(c)(4).

There is no indication in the record that any additional evidence relevant to the issue adjudicated in this decision is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).  

In the November 2004 decision, the Board denied the Veteran's claim based on the finding that the evidence did not demonstrate a link between the Veteran's cause of death and his active duty service.  Thus, in order for the Veteran's claim to be reopened, new evidence must have been added to the record since the November 2004 Board decision that addresses this basis or provides a new theory of entitlement.  The Board decision was not appealed.  Thus, that decision is final and new and material evidence is required to reopen the claim.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2004); currently, 38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. § 20.1100 (2014).

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the Court held the Board must first determine whether the claimant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

In September 2011, the Appellant filed the current claim to reopen the issue of entitlement to service connection for the cause of the Veteran's death.  In a June 2013 rating decision, the RO declined to reopen the Appellant's claim.  Although the RO determined that new and material evidence was not presented to reopen the claims of entitlement to service connection for the cause of the Veteran's death, RO decisions are not binding on the Board and, consequently, the Board must first decide whether new and material evidence has been received to reopen the Veteran's claim.  Barnett v. Brown, 83 F.3d 1383 (Fed. Cir. 1996); 38 U.S.C.A. 
§§ 5108 , 7104(b).  Consequently, the Board will adjudicate the question of whether new and material evidence has been received.

As the November 2004 Board decision is the last final disallowance with respect to the claim, the Board must review all of the evidence submitted since then to determine whether the Veteran's claim should be reopened and re-adjudicated on a de novo basis.  At the time of the November 2004 Board decision, the evidence in the claims file consisted of the Veteran's service treatment records, records from the hospitalization that preceded his death, and his death certificate.  The death certificate reveals that the Veteran died in October 1997 at the age of 77.  The immediate cause of death was listed as cardiorespiratory arrest with the antecedent cause of acute myocardial infarction.  The Veteran's service treatment records were negative for any diagnoses of or treatment for cardiovascular disease.

Evidence submitted and obtained since the November 2004 decision includes lay evidence, as well as an affidavit, from the Appellant; the Appellant's birth certificate; certifications that the Veteran was hospitalized roughly one year prior to his death due to acute gastritis and cholecystolithiasis; a certification of the hospitalization that immediately preceded the Veteran's death; records regarding the Appellant's identity and good character; news articles; and duplicates of evidence already of record.

The above are new evidence because they were not of record at the time of the November 2004 Board decision.  However, this evidence is not material to the Appellant's claim because none of it suggests a link between the cause of the Veteran's death and his active duty service.  The Appellant's affidavit merely states that she is the Veteran's widow and that the Veteran did not receive any VA benefits during his lifetime.  The hospital certifications merely note that the Veteran was hospitalized at the facilities, and none of the evidence alleges a link between the Veteran's death and his active duty service.  The submissions instead seem to focus on proving the Veteran's honorable service and his death, the validity of which were not at issue in the November 2004 Board decision.

Therefore, although the evidence received since the November 2004 Board decision is new, in the sense that it had not previously been considered by VA, the evidence is not relevant to the Appellant's claim for entitlement to service connection for the cause of the Veteran's death, because it does not relate to the relationship between the cause of the Veteran's death and his active duty service.  Nor does the evidence relate to an unestablished fact necessary to establish the Appellant's claim or raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Accordingly, the claim for entitlement to service connection for the cause of the Veteran's death is not reopened. 

As new and material evidence to reopen the finally disallowed claim of entitlement to service connection for the cause of the Veteran's death has not been submitted, the benefit of the doubt doctrine is not applicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

New and material evidence not having been submitted, the Appellant's appeal to reopen the claim for entitlement to service connection for the cause of the Veteran's death is denied.



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


